Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00412-CR

                                         Javier CARDENAS,
                                               Appellant

                                                 v.
                                            The STATE
                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR1577
                              Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                   PER CURIAM

DO NOT PUBLISH